 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   THE BOARD OF TRUSTEES OF THE                       Case No. 1:17-cv-00364-SAB
     CALIFORNIA WINERY WORKERS’
12   PENSION TRUST FUND,                                ORDER DISREGARDING BILL OF COSTS

13                  Plaintiff,                          (ECF Nos. 68, 69)

14          v.

15   GIUMARRA VINEYARDS, et al,

16                  Defendants.

17

18          On October 3, 2018, Defendants Giumarra Vineyards and Giumarra Investments LLC

19 filed a bill of costs in this action. (ECF No. 68.) On October 22, 2018, Defendants filed a notice
20 of withdrawal of the bill of costs. Accordingly, the bill of costs and been withdrawn and shall be

21 DISREGARDED.

22
     IT IS SO ORDERED.
23

24 Dated:     October 22, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
